Case 1:20-cv-00417-JJM-PAS Document 9 Filed 10/05/20 Page 1 of 1 PageID #: 291




                                          UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF RHODE ISLAND

JOSEPH GRILLO, pro se                             :
                                                  :
                       Plaintiff,                 :
                                                  :
           v.                                     :    C.A. No. 2020-CV-0417-JJM-PAS
                                                  :    (R.I. Superior Court C.A. PC-2020-5326)
ERIC LYNN ANDRIST,                                :
                                                  :
                       Defendant                  :
                                                      ASSENT

           Defendant Eric Lynn Andrist assents to the Motion filed by Plaintiff (CM/ECF #8) for an

extension of time, until October 23, 2020, to respond to the pending Counterclaim and Motion to

Dismiss, Stay and Award Damages and Attorney’s Fees..

                                                              Respectfully submitted,

                                                              Defendant Eric Lynn Andrist

                                                              By his attorney,

                                                              /s/ Samuel D. Zurier
                                                              Samuel D. Zurier (#3576)
                                                              55 Dorrance Street, Suite 400
                                                              Providence, Rhode Island 02903
                                                              (401) 861-0200; (401) 861-2922 (fax)
                                                              sdz@zurierlaw.com
October 5, 2020

                                               CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of October, 2020, I served a copy of this Motion
through the Court’s CM/ECF system and electronic mail upon Plaintiff at the following address:

           Joseph Grillo
           73 Primrose Hill Road
           Barrington, RI 02806
           jfgrillo@gmail.com

           /s/ Samuel D. Zurier
U:\Andrist\Drafts\Andrist 10-5-20 Assent.wpd
